In consolidated negligence actions to recover damages for injury to person and property, defendants appeal from so much of an order of the Supreme Court, Queens County, dated December 1, 1961 as imposed a condition upon the granting of their motion, pursuant to rule 156 of the Rules of Civil Practice, to dismiss the complaint for lack of prosecution; the condition being that the motion is granted “ unless plaintiff moves and continues to move expeditiously in the prosecution of this action.” Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No question was raised by either party as to the ambiguous wording of the dispositive conditional provision in the order. Beldock, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.